Citation Nr: 0328871	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for acute 
paranoid schizophrenia.  

2.  Whether the appeal for service connection for post-
traumatic stress disorder (PTSD) was timely filed.

3.  Entitlement to an increased rating for service-connected 
scar, residuals excision exostosis, dorsal lateral aspect, 
right ankle, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1978 to 
August 1979.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for acute paranoid schizophrenia comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in August 2000, a statement of the case was issued 
in February 2001, and a substantive appeal was received in 
February 2001. 

The issue of whether the appeal for service connection for 
PTSD was timely filed comes before the Board on appeal from a 
February 2001 rating determination by a RO of VA.  A notice 
of disagreement was received in February 2001.  The issue of 
an increased rating for service-connected scar, residuals 
excision exostosis, dorsal lateral aspect, right ankle, 
currently rated as 10 percent disabling, comes before the 
Boar on appeal from a January 2002 rating decision.  A notice 
of disagreement was received in February 2002.  A statement 
of the case for both issues on appeal was sent in September 
2002 and a substantive appeal for both issues was received in 
October 2002.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

Judicial decisions which have addressed the notice provisions 
of VCAA have made it clear that failure to adequately show 
compliance with VCAA notice requirements and BVA failure to 
enforce compliance with that notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  Preliminary 
review of the claims file does not show that the veteran has 
been furnished an adequate VCAA notice letter with respect to 
the claims in appellate status.  Prior to May 1, 2003, the 
Board would have attempted to cure any VCAA notice deficiency 
by mailing a VCAA notice letter to the veteran pursuant to 
38 C.F.R. § 19.9(a)(2)(ii).  However, it appears that this 
regulation has been recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

The Board also notes that certain VA treatment reports 
included in the claims file appear to refer to ongoing 
psychiatric treatment.  However, it is not clear that the 
records of any ongoing mental health treatment have been 
obtained.  Appropriate action in this regard is also 
necessary before the Board may proceed with appellate review. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should contact the veteran and 
request the names and addresses of all VA 
and/or private medical care providers who 
are treating her for any psychiatric 
problems.  Appropriate action should then 
be taken to obtain records from all 
providers identified by the veteran. 

3.  After undertaking any additional 
development which 
the RO may deem necessary, the RO should 
review the expanded record and determine 
whether the veteran's claim may be 
granted.  The veteran and her 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The veteran and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

